Exhibit 10.22
AMENDMENT NO. 1
TO THE
NACCO INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE LONG-TERM INCENTIVE BONUS PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2008)
     The Compensation Committee of the Board of Directors of the Company hereby
adopts this Amendment No. 1 to the NACCO Industries, Inc. Supplemental Executive
Long-Term Incentive Bonus Plan (As Amended and Restated Effective as of
January 1, 2008) (the “Plan”) effective November 11, 2008. Words and phrases
used herein with initial capital letters that are defined in the Plan are used
herein as so defined.
Section 1
     Section 2(g) of the Plan is hereby amended by adding the following new
sentence to the end thereof:
     “Notwithstanding the foregoing, the term ‘Participant’ shall also include
those employees described in Section 5(a)(ii) hereof.”
Section 2
     The current Section “5(a)” of the Plan is hereby renumbered as Section
“5(a)(i)” of the Plan and a new Section 5(a)(ii) is hereby added to the end
thereof, to read as follows:
     “(ii) Notwithstanding any provision of the Plan to the contrary, the
Compensation Committee shall provide an Award during the month of December, 2008
to any employee who is a participant in one of the annual incentive compensation
plans of the Company’s subsidiaries on October 15, 2008 in an amount equal to
one Award Share per employee, and a corresponding cash Award in an amount equal
to the amount deemed necessary by the Compensation Committee for such employee
to pay the taxes associated with the receipt of such Award Share; provided,
however, that (A) the maximum number of Award Shares to be issued under this
Section 5(a)(ii) shall not exceed 600 Award Shares and (B) any employee who is
classified by the Company as a non-resident alien, a named executive officer (as
determined in accordance with Item 402(a)(3) of Regulation S-K and shall refer
to those executive officers for whom disclosure was required pursuant to Item
402(c) of Regulation S-K in the Company’s most recent proxy statement) or as an
officer (as defined in Rule 16a-1(f) promulgated under the Securities Exchange
Act of 1934 (or any successor rule to the same effect), as in effect from time
to time) shall not be entitled to receive any Award Shares under this
Section 5(a)(ii).”

1